Exhibit 10.2
RELEASE, SETTLEMENT AND INCOME PROTECTION AGREEMENT
          This Release, Settlement and Income Protection Agreement (“Agreement”)
is entered into between George S. Jones, Jr. (“Employee”), and Exide
Technologies, a Delaware corporation, with offices at 13000 Deerfield Parkway,
Building 200, Milton, Georgia, 30004 (hereinafter referred to as “Exide”)
effective December 1, 2010 (“Separation Date”).
          In exchange for entering into this Agreement, Employee shall be
entitled to the income protection and other benefits described in Paragraphs 1,
2, 3, 4, 5 and 6 below. Employee acknowledges and agrees that the income
protection benefits constitute good, valuable and sufficient consideration for
this Agreement.
          Employee also acknowledges and agrees that to the extent that the
terms of this Agreement are inconsistent or conflict with Exide Technologies’
Post Separation Income Protection Policy for Salaried Employees (the “Income
Protection Plan” or “Plan”), the Income Protection Statement (“IPS”), attached
as Exhibit A hereto, or any agreement that refers or relates to such Plan, this
Agreement shall control.
          NOW, THEREFORE, intending to be legally bound hereby, the parties
agree as follows:
          1. Income Protection Payments. Exide will pay Employee the amount of
approximately $6,031.87 per week for 52 weeks following the Separation Date (for
a maximum of Three Hundred Thirteen Thousand, Six Hundred and Fifty Seven
Dollars ($313,657.00)) (“Income Protection Payments”) subject to normal
deductions for federal and state taxes and other required withholdings. The
Income Protection Payments will be paid to Employee in installments, consistent
with Exide’s regular payroll schedule and mailed to Employee’s home address
commencing on the first pay date on or after the first day of the seventh month
following Employee’s termination of employment. The first such payment shall
include a make-up payment equal to all Income Protection Payments that would
have been made to Employee from the date of Employee’s termination of employment
through such payment date absent the six month delay in payment. Each payment
shall be considered a separate payment and not part of a series of payments for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended. The
Income Protection Payments shall not be subject to reduction or mitigation
should Employee find alternative employment during such fifty-two week period.
Notwithstanding the paragraph above, any Income Protection Payments or other
payments made to Employee under this Agreement shall be first used to satisfy
any obligations Exide may have to Employee under the Worker Adjustment and
Retraining Act of 1988 (“WARN”) or similar statutes or regulations of any
jurisdiction relating to any plant closing or mass lay-off or as otherwise
required by law.
          2. Annual Short-Term Incentive Payment. Exide will pay to Employee a
pro-rata share of Employee’s earned fiscal 2011 Annual Incentive Plan award, if
any, pursuant to the terms and conditions of the Fiscal 2011 Annual Incentive
Plan. Payout, if any, will occur after the fiscal 2011 results have been
finalized, audited and approved by the Compensation Committee of the Board of
Directors.
          3. Outplacement, Tax and Financial Planning Services. Employee shall
receive reimbursement for up to $3,600.00 in outplacement assistance costs
incurred or paid during the twelve (12) months following the Separation Date.
Any such payments will only be made upon submission of proper documentation of
the expenses, and payments will be made, at Employee’s election, (i) directly to
the vendor or (ii) directly to the employee. All such reimbursements must be
submitted and

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
reimbursements made no later than December 31, 2011. Employee shall separately
receive a payment of $16,400.00 to reasonably reimburse him for the expected
costs of the tax and financial planning services that he will incur prior to
December 31, 2010 in connection with this Agreement.
          4. Vesting Acceleration. All restricted stock granted to Employee
prior to April 1, 2010 that have not become non-forfeitable on the Separation
Date shall become non-forfeitable on the Separation Date. Executive shall be
entitled to satisfy any state and federal income tax resulting from the
acceleration of any such restricted stock awards by cash payment or by the
surrender of a portion of such awards. Unrestricted stock certificates shall be
issued within fourteen (14) days after the Separation Date, at which time the
shares will become transferable. All restricted stock units granted to Employee
on March 22, 2007 that have not become non-forfeitable on the Separation Date
shall become non-forfeitable on the Separation Date, and unrestricted share
certificates shall be issued to Employee within fourteen (14) days of Employee’s
separation from service on account of any restricted stock units that become
non-forfeitable on the Separation Date. With respect to any restricted stock
units that prior to the Separation Date became non-forfeitable, unrestricted
share certificates shall be issued to Employee on the date that is six months
after the Employee’s separation from service pursuant to the terms of the
restricted shares unit award agreement. All stock options granted to the
Executive after April 1, 2008 shall become immediately non-forfeitable and
exercisable at the Separation Date. All of Employee’s outstanding non-qualified
stock options at the Separation Date shall be permitted to be exercised within
two (2) years following the Separation Date. All performance-based awards which
have not vested and become payable as of the Separation Date shall be forfeited.
          5. One Time Payment. Within seven (7) days after the Separation Date,
Exide will make a one time payment to Employee in the amount of $8,444.62,
subject to normal deductions for federal and state taxes and other required
withholdings as payment in lieu of notice or any other income, time off, or
vacation benefits to which Employee may believe he is entitled.
          6. Health Benefit Continuation. Employee’s health (medical, dental,
vision, health care flexible spending), AD&D and life insurance benefits will
continue in a manner substantially the same as those benefits were provided
immediately prior to the termination and at substantially the same cost to the
employee, but subject to increases applied to active salaried employees until
either (a) the first of the month after Employee becomes eligible for coverage
by another employer or (b) the end of the month in which the final Income
Protection Payment is made, whichever is shorter. Employee agrees to inform
Exide immediately if he becomes eligible for health insurance coverage by
another employer. During the period described above, the difference between the
cost for benefit continuation of coverage that Employee would be required to pay
for such continuation coverage under COBRA and the amount Employee is required
to pay for such coverage during such period will be considered imputed income to
Employee. Employee will be responsible for the payment of income tax as a result
of such imputed income. During the period between termination of employment and
commencement of Income Protection Payments, Employee will pay to Exide monthly
payments equal to the amount Employee is required to pay for such coverage
during such period; thereafter, Employee’s cost will be withheld from such
Income Protection Payments. Employee may, but is not required, to continue
participating in Exide’s medical and dental plans for a limited period of time
by electing COBRA continuation coverage. Additional information about COBRA may
be obtained by contacting Ms. Karen Smith, Director Employee Benefits, Exide
Technologies, 13000 Deerfield Parkway, Bldg. 200, Milton, GA 30004.
          7. General Release of Claims. Except as otherwise noted, Employee, for
himself and his respective successors, representatives, administrators,
executors, agents, heirs, beneficiaries

-2-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
and assigns, does waive, release and forever discharge Exide and the Releasees
(as defined below) of and from any and all Claims (as defined below). This
release covers any and all Claims arising from the beginning of time up to and
including the date Employee executes this Agreement, including, but not limited
to, all Claims relating, regarding or referring to Employee’s employment with
Exide, the terms and conditions of such employment and his separation from such
employment, but does not cover: (a) claims relating to the enforcement of this
Agreement; and (b) claims for indemnification and/or coverage as an insured or
additional insured under one or more Exide insurance policies (at all times
subject to the terms and conditions of such agreement(s) and/or policy(ies)). To
the extent permitted by law, Employee agrees not to file a lawsuit to assert any
Claims that are released herein. Employee also agrees and acknowledges that he
has been paid properly and in full for all hours he has worked and for any
vacation time.
               a. Definition of “Claims”. For purposes of these release
provisions, “Claims” includes, without limitation, all actions or demands of any
kind against Exide and/or the Releasees (as defined below), or any of them, that
Employee had, now has, or may have or claim to have in the future. More
specifically, “Claims” include rights, causes of action, charges, suits,
grievances, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever, either in law or in equity, whether known or unknown,
suspected or unsuspected.
          All of the following are among the types of Claims which will be
barred by this release and covenant not to sue:

  •   Contract claims (whether express or implied);     •   Tort claims, such as
for defamation or emotional distress;     •   Claims under federal, state and
municipal laws, regulations, ordinances or court decisions of any kind;     •  
Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin or any other legally protected class;     •   Claims
under the Age Discrimination In Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, the Americans with Disabilities Act, as amended, and
similar state statutes and municipal ordinances;     •   Claims under the
Employee Retirement Income Security Act, federal and state wage payment laws and
federal and state wage and hour laws, including laws relating to overtime and
vacation;     •   Claims under the Worker Adjustment and Retraining Act of 1988
or similar statutes or regulations of any jurisdiction relating to any plant
closing or mass lay-off;     •   Claims under the Family and Medical Leave Act
and similar state leave laws;     •   Claims for wrongful discharge;     •  
Claims for reasonable attorneys’ fees, including litigation expenses and costs;

-3-



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  •   Claims made under, or related to, Exide’s Income Protection Plan; and    
•   Claims made under or related to any Exide bonus, incentive or other similar
plan or program.

This list of Claims covered by this release is not intended to be, and shall not
be construed as, an exhaustive list. By entering into this Agreement, Employee
is not releasing his right to receive any employee benefits which vested and
accrued prior to Employee’s last day of work and to which Employee is entitled
under the governing plan documents for Exide’s employee benefit programs.
               b. Definition of “Releasees.” For purposes of this Agreement,
“Releasees” includes, without limitation, Exide Technologies and its past,
present and future parents, affiliates, subsidiaries, divisions, predecessors,
successors, assigns, employee benefit plans and trusts. It also includes all
past, present and future managers, directors, officers, partners, agents,
employees, shareholders, insurers, attorneys, representatives, consultants,
associates, fiduciaries, plan sponsors, administrators and trustees of each of
the foregoing.
               c. Scope of Release. Employee declares and agrees that any Claims
he may have incurred or sustained may not be fully known to him and may be more
numerous and more serious than he now believes or expects. Further, in making
this Agreement, Employee relies wholly upon his own judgment of the future
development, progress and result of said Claims, both known and unknown, and
acknowledges that he has not been influenced to any extent whatsoever in the
making of this Agreement by any representations or statements regarding said
Claims made by Exide and/or the Releasees, or any of them. Employee further
acknowledges that he accepts the terms herein in full settlement and
satisfaction of all such Claims and that no such Claim is reserved.
               d. Indemnification for Breach of Agreement. Employee represents
and warrants that no Claims covered by this paragraph 7 are now pending against
Exide or any of the Releasees. Under the terms of this Agreement, and except as
may be prohibited by law, Employee is barred from asserting any Claims against
Exide or any of the Releasees. Except as may be prohibited by law, if Employee
commences, joins in, continues or in any other manner attempts to assert any
Claims in violation of this Agreement and covenant not to sue, or otherwise
breaches any promise made in this Agreement, he agrees to indemnify and hold
harmless Exide and the Releasees, or any of them, from and against all losses
incurred, including without limitation, costs and attorneys’ and expert fees, in
defending such Claims or pursuing any released party’s rights hereunder.
          8. Cooperation in Legal Proceedings. During the period that Employee
is receiving income protection benefits, he agrees to cooperate with Exide with
respect to any past, present, or future claim, charge, action, suit, government
or regulatory investigation, or other proceeding in a court of law, arbitration,
government agency, or in any other forum, that has been, may be, or is
threatened to be brought against Exide (including specifically any of its
officers, directors or employees) and/or any of the Releasees, or that has been
or is brought by or on behalf of Exide and/or any of the Releasees, that relates
to or arises from any action or inaction that actually or allegedly occurred
while Employee was employed by Exide (a “Proceeding”). Except as may be required
by law, Employee shall not disclose or discuss with anyone who is not directing
or assisting Exide in any Proceeding, other than Employee’s own attorney, the
fact of or the subject matter of any Proceeding. In requesting cooperation and
information from Employee, Exide will attempt to arrange times that reasonably
accommodate Employee

-4-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
and, to the extent permitted by law, will reimburse Employee for any reasonable
and pre-approved travel and other out -of- pocket expenses Employee incurs in
providing the cooperation and assistance described in this paragraph so long as
Employee submits adequate supporting documentation to Exide. Any reimbursement
of expenses under this Section 8 shall be for expenses incurred by Employee
during his lifetime and such reimbursement shall be made not later than the last
day of the calendar year following the calendar year in which Employee incurs
the expense. In no event will the amount of expenses so reimbursed by Exide in
one year affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.
          9. Confidentiality of Agreement. Except as may be specifically and
lawfully required or ordered by any state or federal administrative agency,
tribunal or court, Employee will not disclose or communicate any term of this
Agreement (“Confidential Term”) to any person except Employee’s spouse,
Employee’s attorney, or (to the limited extent necessary to allow preparation of
Employee’s tax returns) Employee’s accountant or financial advisor. Before
Employee makes any such authorized disclosure, Employee will inform each such
person to whom disclosure is to be made, that the terms of this Agreement are
confidential, and Employee will secure the agreement of each such person to
maintain the confidentiality of all such terms. If Employee discloses any terms
of this Agreement to his spouse, moreover, he shall be responsible for any
disclosure of any terms of this Agreement by his spouse, except as specifically
permitted by this paragraph. Employee affirms that he and his spouse have
complied with all of the terms of this paragraph up through the date on which he
signed this Agreement.
Upon receipt of a subpoena or other compulsory process that could possibly
require disclosure of any Confidential Term by Employee or his spouse, Employee
shall provide a copy of the compulsory process and complete information
regarding the date and circumstances under which he received it to Exide within
twenty-four (24) hours of such receipt. Employee or his spouse will not make any
disclosure until the Latest Possible Date for making such disclosure in
accordance with the compulsory process (“Latest Possible Date”). If Exide seeks
to prevent disclosure in accordance with the applicable legal procedures and
provides Employee with notice before the Latest Possible Date that it has
initiated such procedures, Employee and his spouse will take reasonable steps
not to make disclosure of any Confidential Term that is the subject of such
procedures until such objections are withdrawn or ruled upon, but may, if
reasonably believed to be necessary to prevent being in contempt or violation of
any applicable order or rule, comply with the subpoena or other compulsory
process that could possibly require disclosure of any Confidential Term.
          10. Covenant Not To Solicit Customers. Employee agrees that for a
period of fifty two (52) weeks beginning on the date he signs this Agreement, he
will not, directly or indirectly, for himself or for or on behalf of any
business divert, solicit or attempt to divert or solicit any individual or
entity (i) who is or was a customer of the Company at any time during the
18 month period prior to Employee’s termination of employment, or who was
actively sought by the Company as a prospective customer during such 18 month
period, and (ii) with whom Employee had actual contact on behalf of the Company
while employed there for the purpose of furthering the business of the Company.
          11. Covenant Not To Solicit Prospective Customers or Employees.
Employee further agrees that for a period of fifty two (52) weeks beginning on
the date he signs this Agreement, he will not, directly or indirectly, for
himself or for or on behalf of any business divert, solicit or hire away, or
attempt to divert, solicit or hire away, to or for any individual or entity, any
person employed or retained by the Company with whom Employee had actual
work-related contact while employed or retained by the Company, whether or not
such employee is a full-time employee, part-time employee or temporary

-5-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
worker of the Company, whether or not such individual is employed or retained
pursuant to a written agreement and whether or not such individual is employed
or retained for a determined period or at-will. Nothing contained herein is
intended to restrict, or shall be construed as restricting, Employee from
providing consulting or other services related generally to human resources,
personnel, and employment practices, policies, programs, departments, and
operations.
          12. Confidentiality of Business Information. (a) By signing this
Agreement, Employee warrants that he has not in the past, and agrees that for a
period of two (2) years beginning on the date he signs this Agreement, will not
in the future, use or disclose any non-public or privileged information relating
to the Company or any Releasee, or any of their activities, including, but not
limited to, information about current or future products, marketing information,
financing and other financial information, business plans, trademarks,
copyrights, patents or patent applications, trade secrets, research and
development activities or other intellectual property, manufacturing
requirements, specifications, processes, practices and procedures, personnel
information (including without limitation employee names, home addresses,
performance, discipline, benefits, phone numbers, compensation, job descriptions
or responsibilities), partners, potential partners, suppliers, potential
suppliers, customer and potential customer information (collectively
“Confidential Information”). Employee further agrees that he will not disclose
any of Exide’s trade secrets after the expiration of this two-year term as long
as such information remains a trade secret. Employee may use or disclose
Confidential Information only:
          1) with the prior written consent of Exide’s CEO or his designee; or
          2) in a legal proceeding between Employee and Exide to establish the
rights of either party under this Agreement, provided that Employee stipulates
to a protective order to prevent any unnecessary use or disclosure; or
          3) subject to a compulsory legal process that requires disclosure of
such information, provided that Employee has complied with the procedures set
forth in paragraph 12(b) below to ensure that Exide has an adequate opportunity
to protect its legal interests in preventing disclosure.
(b) Upon receipt of a subpoena or other compulsory process that could possibly
require disclosure of any Confidential Information by Employee or his spouse,
Employee shall provide a copy of the compulsory process and complete information
regarding the date and circumstances under which he received it to Exide within
twenty-four (24) hours of such receipt. Employee or his spouse will not make any
disclosure until the Latest Possible Date for making such disclosure in
accordance with the compulsory process. If Exide seeks to prevent disclosure in
accordance with the applicable legal procedures and provides Employee with
notice before the Latest Possible Date that it has initiated such procedures,
Employee and his spouse will not make disclosure of any Confidential Information
that is the subject of such procedures until such objections are withdrawn or
ruled upon.
          13. Injunctive Relief. Employee acknowledges and agrees that (i) the
covenants and agreements set forth in paragraphs 9-12 above are reasonable and
necessary for the protection of Exide’s legitimate business interests,
(ii) Employee can honor all of those covenants without adversely affecting his
ability to earn a fully adequate livelihood for himself and his dependents,
(iii) irreparable injury will result to Exide if Employee breaches any of those
covenants or agreements and (iv) in the event of Employee’s actual or threatened
breach of any such covenants or agreements, Exide will have no adequate remedy
at law. Employee accordingly agrees that in the event of any actual or
threatened breach by him of any of those covenants or agreements, Exide shall be
entitled to immediate injunctive and other equitable relief, without bond and
without the necessity of showing actual monetary damages.

-6-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Nothing in this Agreement shall be construed as prohibiting Exide from pursuing
any other remedies available to it for any such breach or threatened breach,
including recovery of monetary damages.
          14. Return of Corporate Property. Employee acknowledges and agrees
that, on or before his last day of work, Employee has returned all Exide
property in his possession or under his custody or control, including both
originals and copies, and including, but not limited to, all files, corporate
credit cards, automobiles, keys and access cards, calling cards, cellular or
mobile telephones, parking permits, computer hardware (including but not limited
to all personal computers, laptop computers, and personal data assistants and
the contents thereof, as well as any passwords or codes needed to operate such
equipment), computer software and programs, data, diskettes, external data
storage drives or devices, materials, papers, books, memoranda, correspondence,
notes, documents, records, lists, photographs, manuals, handbooks, notebooks,
program listings, flow charts, policies, procedures, customer information,
customer lists, vendor information and lists, marketing information,
manufacturing specifications and plans, and data base information, that Employee
has or had relating to Exide or any of its partners, suppliers, customers,
clients, employees, plans, designs, trademarks, copyrights, patents or patent
applications, trade secrets, research and development activities or other
intellectual property, contracts, agreements, strategies, inventions, systems,
policies, procedures, and/or practices (whether those materials are in paper or
computer-stored form). Employee represents and warrants that he has not kept any
originals or copies of any such items in any form. Employee further acknowledges
and agrees that his access to such property and facilities ceased immediately
upon his last day of work, and he shall be responsible for reimbursing Exide for
all personal expenses associated with any of the foregoing incurred before that
date.
          15. Non-Disparagement. Employee agrees to refrain from making any
derogatory or defamatory remarks or comments that disparage Exide or any of its
officers, directors, employees, agents, products or services.
          16. Cooperation in Transition of Work. In further consideration of the
payments and other consideration set forth in this Agreement, Employee agrees to
provide Exide, upon request, with a list and a status summary of all outstanding
matters, projects, commitments, work assignments, and all other related matters
in which he was involved or working on behalf of Exide as of November 30, 2010
to identify all Exide personnel working with him on those matters, and further,
to provide his professional and reasonable assistance to Exide in transitioning
and completing such work.
          17. No Admission of Wrongdoing or Liability. This Agreement is not an
admission by Exide or any of the Releasees and it is specifically denied that
any action Exide and/or any of the Releasees has taken or failed to take with
respect to Employee was wrongful, unlawful, or susceptible of inflicting any
damages or injury to Employee.
          18. Consideration for This Agreement. Employee further acknowledges
that the consideration recited in this Agreement is the sole and only
consideration for this Agreement; that such consideration is adequate and fair;
and that no representations, promises or inducements have been made by Exide, or
any of its directors, officers, employees or agents other than as appear in this
Agreement.
          19. Consideration Period. Employee acknowledges that he has been
provided with a period of twenty-one (21) days to consider the terms of this
Agreement from the date this Agreement was first presented to him, and
understands that he may take that entire period to sign and return this
Agreement. Employee agrees that any changes to this Agreement, whether material
or immaterial, will

-7-



--------------------------------------------------------------------------------



 



not restart the running of the 21-day period. Employee agrees to notify Exide of
his acceptance of this Agreement by delivering a signed and notarized copy to
Barbara A. Hatcher, Executive Vice President and General Counsel, Exide
Technologies, 13000 Deerfield Parkway, Building 200, Milton, GA 30004 no later
than the 21st day after he first receives this Agreement. Employee may, if he
chooses, sign and return this Agreement before the 21-day consideration period
expires, but if Employee does so, Employee agrees and acknowledges that his
decision to do so was voluntary, knowing, and not induced by any fraud,
misrepresentation, or threat to withdraw or alter the offer described in this
Agreement.
          20. Revocation Period. Employee acknowledges that he shall have seven
(7) days after signing this Agreement to revoke it if he chooses to do so. If
Employee elects to revoke this Agreement, he shall give written notice of such
revocation to Barbara A. Hatcher, Executive Vice President and General Counsel,
Exide Technologies, 13000 Deerfield Parkway, Building 200, Milton, GA 30004 in
such a manner that it is actually received at that address within the seven
(7) day period. Employee understands that if he exercises his right to revoke
this Agreement, he will have no right to receive any of the consideration
described in Paragraphs 1, 2, 3, 4, 5 and 6 above. This Agreement will not
become enforceable until the day after the expiration of the Revocation Period.
          21. Consultation with Legal Counsel. Exide advises Employee that he
should consult with an independent attorney of his choosing before deciding
whether to sign this Agreement. By signing this Agreement, Employee represents
that he has exercised his right to consult with an attorney of his choosing to
the full extent Employee felt necessary.
          22. Certification of Understanding. Employee, intending to be legally
bound hereby, certifies and warrants that he has read carefully this Agreement
and has executed it voluntarily and with full knowledge and understanding of its
significance, meaning and binding effect. Employee further declares that he is
competent to understand the content and effect of this Agreement.
          23. Integration. Except as expressly provided herein, this Agreement
contains the entire understanding between Exide and Employee and supersedes all
verbal and written agreements, and there are no other agreements, discussions,
negotiations, proposals, representations, warranties or other understandings of
or between the parties. In deciding to sign this Agreement, Employee has not
relied upon, and is not relying upon, any statements, promises, or
representations made by any employee, agent, or representative of Exide that are
not expressly set forth herein. The terms of this Agreement cannot be changed
except in a later document signed by both Employee and an authorized officer of
Exide.
          24. Governing Law. Except to the extent superseded by federal law
(e.g., ERISA), this Agreement shall be governed, interpreted and applied
according to the laws and judicial decisions of the State of Georgia, which is
the state where Exide’s principal place of business is located, without giving
effect to the choice of law provisions of any state.
          25. Jurisdiction. In the event Employee breaches or threatens to
breach Sections 9,10,11 and/or 12 above, such that it becomes necessary for
Exide to seek injunctive or other relief, the parties agree that jurisdiction
for such litigation shall be in the State of Georgia, the state where Exide’s
principal place of business is located. The parties further agree to submit to
jurisdiction in the State of Georgia and hereby agree that they are subject to
service of process issued from or in the State of Georgia.

-8-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          26. Dispute Resolution. All disputes between Employee and Exide (or
any of its former, current, or future parents, subsidiaries or affiliates),
except claims for injunctive relief based on an actual or threatened breach of
paragraphs 9,10,11 and/or 12 above, or actual or threatened irreparable harm, or
a claim by Employee for unemployment compensation, shall be submitted to binding
arbitration. The arbitration shall be subject to the Federal Arbitration Act and
shall be administered by and conducted pursuant to the JAMS Employment
Arbitration Rules and Procedures (available online at www.jamsadr.com). The
decision of the arbitrator(s) shall be final and may be recorded as a judgment
in a court of competent jurisdiction.
          27. Miscellaneous.

  (a)   The headings in this Agreement are included solely for ease of reference
and shall not be applied or construed to limit or expand upon the rights created
hereunder.     (b)   This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any party.     (c)  
Either party’s failure to insist upon strict compliance with any provisions of
this Agreement, or its failure to assert any right it may have hereunder, will
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.     (d)   If any term, condition, or provision of
this Agreement could be construed by a court of competent jurisdiction to be
invalid, void, unreasonable or unenforceable, the parties request that the court
interpret, construe and apply such term, condition, or provision in such a
manner so as to render the term, condition, or provision valid, reasonable and
enforceable.     (e)   If any term, condition, or provision of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remaining terms, conditions, and provisions shall remain in full force and
effect and not be affected, impaired or invalidated in any way.

-9-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Sworn to and Subscribed
Before Me this ____ day
of _____________, 2010.

         
 
   
 
       
Notary Public
  EMPLOYEE    
 
   
 
  E-Mail: ____________________________________________

Date: ______________________________________, 2010

              Exide Technologies
      By:             Title:           Date:     

-10-



--------------------------------------------------------------------------------



 



         

CONFIDENTIAL
EXHIBIT A
INCOME PROTECTION STATEMENT
Applicable To Designated Senior Executives Reporting To
The Chief Executive Officer

I.   INTRODUCTION

Unless otherwise specified in a written employment contract, employment at Exide
Technologies is at-will, such that either the employee or Exide have the right
to terminate the employment relationship for any or no reason, and at any time.
At the same time, Exide believes that senior level employees reporting to the
Company’s Chief Executive Officer should, under certain circumstances as set
forth below, enjoy protection against income and benefits loss in the event of
employment termination.

II.   INCOME PROTECTION PAY AND BENEFITS

In the event of employment termination, any employee who has previously been
expressly designated as covered by this Income Protection Statement (“IPS”) in
writing by the Executive Vice President, Human Resources or the Chief Executive
Officer (“vesting designation”) shall be eligible to receive, as of the
effective date of this IPS and subject to the terms below, one year (12 months)
of the employee’s annual base salary, and any bonus or portion thereof that has
already been earned at the time the termination occurs subject to and contingent
upon the final terms and conditions of such bonus plan. Any earnings or benefits
that the employee receives subsequent to the termination shall not reduce or
mitigate the amount of earnings or benefits, respectively, received from Exide
under this IPS.
Salary continuation income protection payments will be made pursuant to Exide’s
standard payroll system and in the same fashion as the employee had been paid
prior to the time of termination, commencing with the first pay date following
the sixtieth day after the termination of employment, provided, however, if the
employee is a “specified employee,” within the meaning of Section 409A of the
Code, as defined in Section VII, at the time of his or her termination of
employment, such payments shall commence on the first pay date on or after the
first day of the seventh month following the employee’s termination of
employment. The first such payment shall include a make-up payment equal to all
income protection payments that would have been made to the employee from the
date of the employee’s termination of employment through date of payment absent
the six-month delay. The pro rata bonus amount will be paid when the bonus
otherwise would be paid.
During the twelve month period following termination of employment, the Company
will continue to provide the vested participant’s health (medical, dental,
vision and health care flexible spending), AD&D and life insurance benefits in a
manner substantially the same as those benefits were provided immediately prior
to the termination and at substantially the same cost to the employee. During
this twelve month period, the difference between the cost for benefit
continuation of coverage that the employee would be required to pay for such
continuation coverage under COBRA and the amount the employee is required to pay
for such coverage during such period will be considered imputed income to the
employee. The employee will be responsible for the payment of income tax as a
result of such imputed income. During the period between termination of
employment and commencement of income protection payments, the employee will pay
to the Company monthly payments equal to the amount the employee is required to
pay for such coverage during such period; thereafter, the employee’s cost will
be withheld from such income protection payments.

-11-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
If an employee receiving income protection under this Income Protection
Statement dies while receiving income protection pay and/or other benefits but
before he/she has received the total amount of income protection pay and/or
other benefits to which he/she is entitled, the remaining portion will be paid
to his/her beneficiary(ies).
Employees covered by this IPS shall also be entitled to exercise any vested
stock option, restricted stock, or other stock-based rights in accordance with
Exide’s applicable policies.

III.   ADDITIONAL CONDITIONS THAT MUST BE MET IN ORDER TO RECEIVE INCOME
PROTECTION AND BENEFITS

A. Waiver and Release Of Claims: In order to receive income protection and
benefits, an employee must execute and, where applicable, not revoke, on or
before the sixtieth day following the employee’s termination of employment, a
waiver and release of claims and agreement on confidentiality and
non-competition in favor of Exide and in a form and substance reasonably
satisfactory to Exide.
B. Employment Must Be Terminated Under Qualifying Circumstances: An employee is
eligible to receive income protection and benefits only if employment is
terminated under “qualifying circumstances.” Qualifying circumstances exist when
(1) Exide terminates an employee’s employment without cause, or (2) where the
employee resigns for a good reason.
A “termination without cause” is a termination for any reason other than (1) an
employee’s willful and continued failure to substantially perform his or her
duties (other than due to physical or mental illness) or to comply with the
reasonable policies of the Company as written or as directed by the CEO,
provided that if such failure is reasonably subject to cure, employee has not
cured the failure within thirty (30) days from receipt of notice of the failure
from the Company; (2) an act or omission that constitutes willful misconduct,
gross negligence or fraud; (3) non-de minimus misappropriation, embezzlement, or
dishonesty; or (4) conviction of or entering a plea of “guilty” or “no contest”
to a felony.
A “resignation for a good reason” is a resignation for (l) a material adverse
change in the employee’s job title, role or responsibilities; (2) a reduction in
base salary or other fixed compensation or failure to pay or provide such
compensation within thirty (30) days of when due; (3) relocation of the
employee’s place of business without reasonable business justification or
without reimbursement of reasonable and necessary relocation expenses;
(4) material adverse change in any pension, medical, health, savings, life
insurance, or accident or disability plan, except for changes affecting all
similarly-situated employees.

IV.   OUTPLACEMENT ASSISTANCE

In addition to receiving income protection and benefits, employees whose
employment ends under qualifying circumstances are entitled to receive
(1) outplacement assistance suitable to the employee’s position and
(2) individual tax and financial planning, at a total, combined cost not to
exceed $20,000 (Twenty Thousand Dollars), provided however that the benefits for
individual tax and financial planning shall not exceed 16,400 (Sixteen Thousand
Four Hundred Dollars). Outplacement assistance and individual tax and financial
planning provided pursuant to this Section IV shall terminate no later than
December 31 of the second year following the year of the employee’s termination
of employment.

V.   AMENDMENT OR REVOCATION

No employee who has received a vesting designation (a “Vested Participant”) can,
without the mutual

-12-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
consent of the Vested Participant and the Company, have his or her rights
hereunder adversely affected in the event this IPS is amended or revoked. Any
revocation or amendment shall be prospective in its effect, such that any
amendment or revocation of this document would apply only to employees, who at
the time of such amendment or revocation, are not already Vested Participants.

VI.   PRIOR PLANS OR POLICIES

This IPS supersedes and replaces any prior severance plans, policies, or
programs applicable to a vested participant. To the extent there is any
inconsistency or conflict between this Income Protection Statement and Exide
Technologies’ Post Separation Income Protection Plan for Salaried Employees, the
terms of this Income Protection Statement control.

VII.   MISCELLANEOUS

It is intended that this IPS and any ultimate release that may be executed
pursuant to this IPS meet the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and same (i) shall be construed
accordingly, (ii) to the extent necessary shall be deemed to be amended to the
extent necessary to comply with Section 409A of the Code, and (iii) shall be
operated in a manner to ensure such compliance. In the event it is determined by
Exide that any provision of this IPS would cause Employee to be subject to
income tax prior to payment or any additional tax penalties pursuant to
Section 409A of the Code, such provisions shall be void ab initio and of no
effect and Exide shall adjust the timing and form of payments and benefits
hereunder to comply with Section 409A of the Code.

-13-